Citation Nr: 1825356	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran had active service in June 1975 to February 1976 and from February 2003 to July 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2009, January 2012, and July 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary in this case to proper adjudicate the Veteran's claim.

In this case, the evidence of record indicates that the Veteran injured his right knee prior to his second period of service. Specifically, in January 1986, the Veteran injured his right knee in an automobile accident. This injury, and the potential that the condition was aggravated by service, was not properly considered in the evaluation of this claim. Although the Veteran's claim is based upon secondary service connection, the Board is required to consider all theories of entitlement reasonably raised by the record. See Robinson v. Shinseki, 557 F.3d 1355, 1361   (Fed. Cir. 2009) (the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence). As such, the Board will also consider the issue of aggravation along with secondary service connection. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007). A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains two VA examinations in May 2009 and August 2013. In the May 2009 VA examination, the examiner provided an opinion that it is unlikely that the Veteran's claimed right knee condition is related to service. The Board finds, however, that the opinion is inadequate, inasmuch as the opinion does not address the issues of secondary service connection or the issue of aggravation. Similarly, the August 2013 VA examiner provided an opinion that the Veteran's claimed right knee condition was not related to his service-connected left knee disability. However, the examiner did not address whether the current condition was the result of the previous knee injury, and if so, whether the condition was aggravated by the Veteran's second period of service.

As such, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims, to include entitlement to service connection as secondary to his left knee condition or as the result of aggravation of a preexisting condition. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and associate them with the Veteran's claims file.

2. Schedule the Veteran for a new VA joint examination to determine the cause of his right knee condition. All indicated tests and studies must be performed. The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner is asked to address the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a right knee defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding. The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed right knee disorder;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting right knee defect, infirmity, or disorder at the time of his service entrance, did such right knee disorder increase in severity (worsened) in service;

(c) If the preexisting right knee defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the right knee disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a right knee defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a right knee disorder that had its onset in service, that arthritis was manifest within a year of service, or that is otherwise causally related, to his military service.

(e) The examiner is also asked to address whether the Veteran's current right knee disability is at least as likely as not (a degree of probability of 50 percent or higher) the result of disease or injury in service; or proximately due to, or aggravated by, his service-connected left knee disability. If aggravation is found, the examiner must attempt to establish a baseline level of severity of the right knee condition prior to aggravation by the left knee disability.

The examination report must include a complete rationale for any opinion provided. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

3. Readjudicate the claim on appeal in light of all of the evidence of record. If the claim remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).

